Citation Nr: 1824049	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-38 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the service-connected residuals of a cervical spine injury, post-operative anterior cervical discectomy and fusion of C6-7 (cervical spine disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1988 to March 1990 and from May 2006 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In an April 2016 Board decision, the Board, in pertinent part, granted the Veteran an initial rating of 20 percent for her service-connected cervical spine disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties to vacate and remand the portion of the April 2016 Board decision that denied entitlement to an initial rating in excess of 20 percent for the service-connected cervical spine disability.  

In July 2017, the Board remanded the decision for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDING OF FACT

The Veteran's cervical spine disability is manifested by forward flexion greater than 15 degrees, pain, limitation of motion, and radiculopathy of the left upper extremity, but favorable ankylosis and/or incapacitating episodes have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for a cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5241 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in March 2017.  Further, VA has also fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran. Specifically, to the extent that the January 2017 Joint Motion related to the lack of an adequate VA examination, such an examination was provided in September 2017 pursuant to the Board's July 2017 remand.  Neither the Veteran nor her representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating Claims 

The service-connected cervical spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5241, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2017).  

Under Diagnostic Code 5241, a 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is assigned for ankylosis of the entire cervical spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  There has been no radiographic evidence of narrowing of disc space (disc spaces above C5/6 and C6/7 fusion were open).  There has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  See VA examination reports dated in 2008, 2009, 2010, 2013, 2014, 2017.  The Board is aware the Veteran reported 12 incapacitating episodes in the past year upon VA examination in 2010, which lasted one week at a time.  However, she indicated that she took her medication, used ice and heat, and rested until her symptoms abated.  She did not describe physician-prescribed bed rest nor was it objectively confirmed elsewhere in the medical record (i.e., examination reports or outpatient treatment records).

There is a neurological disability associated with the service-connected cervical spine disability and a separate rating for radiculopathy has been assigned a separate rating under the diagnostic codes pertinent to rating neurological disorders.  Thus, the Board shall only consider whether a rating of greater than 20 percent is warranted under the orthopedic diagnostic codes described in the General Rating Formula For Diseases and Injuries of the Spine.  

III.  Cervical Spine 

As noted, the Veteran's cervical spine disability is currently rated as 20 percent disabling.  Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial rating in excess of 20 percent is not warranted at any time during the appeal period.  

In this regard, the Veteran has testified (before the RO and in statements to medical providers) to continuous neck pain since her surgery, as well as decreased mobility due to pain, weakness, and stiffness.  She has also indicated that she was unable to participate in many recreational activities or drive for these reasons.  The Board finds that there is adequate pathology in the record to support some functional loss due to pain to support a 20 percent rating throughout the appeal period.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  Notably, on VA examination in 2008, the Veteran would not allow range of motion in any direction more than 50 percent of expected due to pain.  The examiner additionally noted guarding and grimacing with active or passive range of motion.  On VA examination in 2009, the Veteran was unable to perform repetitive testing of the cervical spine due to "significant pain."  The Veteran had pain with all motion during testing in 2010, worse at the extremes of motion.  On both examinations in 2013 and 2014, the examiners found functional loss and impairment, to include pain on movement and less movement than normal.  

On VA examination in September 2017 the Veteran reported that her neck pain had not really changed much since her last rating exam, "it was bad then and it is still bad now."  The Veteran noted that she was in constant pain in her neck.  The Veteran indicated that her neck pain will increase after cleaning her house and she had to take breaks to be able to clean and then the pain would be worse the next day.  The Veteran reported that she had trouble turning her neck and head too quickly because of the pain.  The Veteran noted that she had intermittent radicular pain and numbness/ tingling radiating from her neck down her shoulders.  The examiner indicated that the Veteran had a tremor of her head/neck since the injury that occurred while in service in 2006.  She reported flare-ups of her neck pain about once a month on average, with some months with no flare ups and other months with flare-ups every week.  Range of motion of the cervical spine revealed forward flexion to 40 degrees, extension to 40 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 60 degrees.  

The Veteran was able to perform repetitive testing, which demonstrated forward flexion to 40 degrees, extension to 40 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 60 degrees.  Contributing factors for functional loss and functional impairment were less movement than normal and two cervical spine surgeries in 2006 and 2007, which resulted in decreased range of motion of her spine.   There was evidence of pain with weight bearing and non-weight bearing and additional loss of function or range of motion after three repetitions of motion.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the cervical spine at the midline of cervical spine and bilateral paraspinal muscles.  The examiner stated pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.

There was no guarding or muscle spasm that resulted in abnormal gait or spinal contour.  Muscle testing was 5/5 in the wrists, elbows, and 4/5 in the fingers; reflexes were normal; and sensory examination was normal.  There was no evidence of muscle atrophy.  Sensory examination revealed no decreased sensation to pin prick.  There was evidence of radicular pain or any other signs or symptoms due to radiculopathy, involvement of C7 nerve root.  There was no evidence of intervertebral disc syndrome.  

However, despite evidence of painful motion, at no time has there been evidence of forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine or the functional equivalent.  Flexion was at worst limited to 35 degrees on examination in 2014, even when pain began at 15 degrees.  The Board notes that flexion was to 40 degrees in 2010 and 2013 (where pain began), 45 degrees in 2009, and 40 degrees in 2017.  There was no evidence of lack of endurance, fatigue, weakness or incoordination of the cervical spine at any time due to the service-connected cervical spine disability.  

Regarding factors contemplated by 38 C.F.R. §§ 4.40 and 4.45 (see also in DeLuca, supra.), there was only minimal change in the range of motion studies after repetitive use and even with additional functional impairment due to pain, the range of motion was not limited to 15 degrees of forward flexion.  The Veteran's report of flare-ups were essentially dependent on the level of activity and could vary widely in duration, but there is no indication that they were frequent enough to produce functional impairment that more closely approximated functional impairment the equivalent to limitation of motion to 15 degrees of forward flexion or severe limitation of motion.  

The Board finds the Veteran's service-connected cervical spine disability is manifested by forward flexion greater than 15 degrees without evidence of ankylosis.  Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  The Board has not overlooked the fact that the Veteran experiences pain, and such pain was adequately addressed and documented in the September 2017 VA examination.  However, pain must result in a change in the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds the overall evidence of record demonstrates no probative evidence of forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  The evidence is not indicative of a more severe cervical spine disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.

As for separate ratings of any associated objective neurologic abnormalities, a separate rating for radiculopathy has been assigned under the diagnostic codes pertinent to rating neurological disorders.  As the Veteran has not disagreed with the initial ratings, the matter of higher ratings for neurologic impairment of the upper extremities is not before the Board. 

Lastly, the September 2017 VA examiner noted a scar on the Veteran's neck measuring 6.0 cm in length, 0.3 cm in width from her two cervical spine surgeries.  As for a separate rating for scars, in a January 2018 rating decision in, the RO granted a separate, noncompensable rating for scars.  As the Veteran has not disagreed with the initial ratings, the matter of higher ratings for scars is not before the Board.  

The Board has also considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's cervical spine disability is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

The Board acknowledges the Veteran's arguments for a total rating for her cervical spine disability since she was found to be disabled by the Social Security Administration (SSA); however, VA is not bound by the findings of disability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321 (b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required. The assigned ratings and diagnostic code designations adequately address the Veteran's service-connected disabilities.


ORDER

Entitlement to an initial rating in excess of 20 percent for the service-connected residuals of a cervical spine injury, post-operative anterior cervical discectomy and fusion of C6-7 (cervical spine disability), is denied.  




____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


